IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10365
                        Conference Calendar



SWINETTA BENTRELL MARSH, By her next friend Stella Marsh Locke

                                         Plaintiff-Appellant,

versus

DALLAS INDEPENDENT SCHOOL DISTRICT, Et Al.,

                                         Defendants

DALLAS INDEPENDENT SCHOOL DISTRICT,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-2255-R
                        - - - - - - - - - -
                          October 23, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Swinetta Bentrell Marsh appeals the granting of defendant

Dallas Independent School District’s (“DISD”) motion for summary

judgment on Marsh’s sexual harassment claims under Title IX of

the Education Amendments of 1972, 20 U.S.C. §§ 1681-1688.    The

district court granted summary judgment for defendant DISD

because it concluded that Marsh had failed to allege facts


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 97-10365
                                 -2-

sufficient to impose liability on defendant DISD under Title IX.

The district court based its ruling on this court’s recent

decisions in Canutillo Independent School District v. Leija, 101

F.3d 393 (5th Cir. 1996), cert. denied, 117 S.Ct. 2434 (1997),

Rosa H. v. San Elizario Independent School District, 106 F.3d 648

(5th Cir. 1997), and Doe v. Lago Vista Independent School

District, 106 F.3d 1223 (5th Cir. 1997), petition for cert.

filed, 65 USLW 3799 (U.S. May 23, 1997)(No. 96-1866).      Marsh

argues that the relied-upon cases are not controlling law in the

instant case or, alternatively, should be overruled.

     Marsh fails to demonstrate, however, that the cases relied

upon by the district court are not controlling or to present any

argument that they have been misapplied.   Furthermore, even if

this panel of the court were so inclined, it could not overrule

the decision of a prior panel.   Such a decision may only be

overruled pursuant to en banc consideration or a superseding

contrary decision of the U.S. Supreme Court.       In re Dyke, 943

F.2d 1435, 1442 (5th Cir. 1991).   Marsh’s appeal thus raises no

issue of arguable merit.   Accordingly, Marsh’s appeal is

dismissed as frivolous.    See 5th Cir. R. 42.2.

     APPEAL DISMISSED.